Wyly, J.
The plaintiff appeals from the judgment rejecting his demand of $1527 16, against the parish of Pointe Coupee for building a road and levee in said parish in 1861.
The work was adjudicated by one of the inspectors of roads and *151levees in said parish; but it is not shown that the police jury ever authorized the work, and that they provided funds necessary to pay for the same in the ordinance creating the debt. Revised Statutes of 1870, sec. 2786.
Without this essential requisite, the parish of Pointe Coupee cannot be made liable for a debt like that presented by the plaintiff.
Judgment affirmed.